DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 11/04/2020 have been filed and considered by the Examiner. Claims 1-7, 10-12, and 14-20 are pending. Claims 11-12 are withdrawn. Claims 1, 5, 10, 16, and 20 are currently amended. 
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 at line 4 reads “an the second substrate” and should read “and the second substrate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minoda US 2012/0200006 hereinafter MINO (already of record) in view of Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record).

There is a first holder in a first area where pattern formation is done [Fig. 3 #21; 0031]. The first holder can hold both a first and second substrate (this is a manner of article worked upon which does not distinguish the prior art from the claimed apparatus see e.g. MPEP 2115).
There is a second holder in a second area where a process other than pattern formation is done [Fig. 3 #22; 0032]. The second holder can hold both the first and second substrate (this is a manner of article worked upon which does not distinguish the prior art from the claimed apparatus see e.g. MPEP 2115). 
There is a detector to detect an alignment of the first substrate (measuring instrument) [Fig. 3 #23]. 
There is a controller [Fig. 3 #8; 0032] that controls the imprinter to do these steps:
Measuring the second substrate held by the second holder while the pattern is formed on the first holder (as the measuring occurs on the second substrate while the first substrate is being imprinted) [0032]. 
Conveying the first substrate to the second area using the first holder and conveying the second substrate to the first area using the second holder [0032]. 
This step is followed by detecting using the detector an imprinting pattern formed on the first substrate held now by the second holder while the first holder holds the second substrate as it is undergoing the pattern formation process [0032]. 

	However, MINO does not teach detection of a pattern. 
	SUZ teaches an imprinter [Fig. 4 #110] and a controller (correction amount calculating apparatus) [Fig. 4 #140]. The controller of SUZ performs repeat imprinting steps as a means to correct incorrect parameters [Fig. 6 #S103; 0035-0040]. These parameters include determining a misalignment between a transcription pattern and a base pattern [0038] which is done by using overlay marks [0026-29] and a misalignment measurer [Fig. 4 #120; 0028]. The controller, its instructions, and the measurer are used to determine a correction amount to the force applied to the mold (by a template) according to the amount of deposited material (residual film thickness) and to create a database [0023; 0031-32]. The creation of the database using the respective devices is important to determine the correspondence relation of the residual film thickness at the time of the imprinting processing and the appropriate force to apply to the mold so as to reduce misalignment [0042].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring and repetition of imprinting steps of the controller of SUZ to the controller of MINO, to have replaced the measurers, and to have added the step of formation of the overlap marks of SUZ to the controller of MINO in order to be capable of producing a database to determine the correspondence relation of the residual film thickness at the time of the imprinting process and appropriate force to apply to the mold so as to reduce misalignment.  


As for claim 17, MINO/SUZ teach claim 10 and MINO further teaches that the controller performs control to detect the pattern of the imprinting material formed on the first substrate before the first substrate is conveyed out the imprinter (as the measuring and detecting steps would be performed before the removal of the substrate) [0032].
	
As for claim 18, MINO/SUZ teach claim 10 and SUZ further teaches that a transfer state of the pattern of the imprinting material formed on the first substrate is detected [Fig. 6 #S103-S106].

As for claim 19, MINO/SUZ teach claim 10 and SUZ further teaches that measuring includes a position measurement on the second substrate (as one would expect this process to be performed for both the first and second substrates), by measuring a mark on the second substrate (measuring the overlap patterns), inspecting applied imprinting-material, measuring a height of a surface of the second substrate, and inspecting of an amount of applied imprinting-material [0030].



Claims 1-3, 5-7, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Minoda US 2012/0200006 hereinafter MINO (already of record) in view of Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record) and Takakuwa (US 2016/0009020) hereinafter TAKA.

As for claim 1, MINO teaches an imprinter that forms a pattern on a first and second substrate using a mold [Fig. 3 #20; 0031]. 
The imprinter has a first substrate holder [Fig. 3 #21] in a first area [Fig. 3 #9] where the pattern formation occurs (under the mold) [Fig. 3 #21; 0026; 0031-32]. This can hold one of the first substrate and the second substrate (as this depends on the article worked upon/is a use of the holder, see e.g. MPEP 2114-2115). 
There is a second substrate holder [Fig. 3 #22; 0032] in a second area (underneath the measuring instrument) that does a process other than pattern formation (measuring) [Fig. 3 #26; 0032] and that can hold the first and second substrate (as this depends on the article worked upon/is a use of the holder, see e.g. MPEP 2114-2115).

There is a controller [Fig. 3 #8; 0031-32] that controls the imprinter to measure the second substrate in the second holder while forming the pattern of the imprinting material on the first substrate in the first holder [0032-33]. The first substrate is conveyed to the second area and the second substrate is conveyed to the first area and then the pattern formed on the first substrate is detected in the second area while the pattern is formed on the area [0032-33]. The second area is in the imprinter (as it is located in the overall imprinting apparatus) [Fig. 3 #20; 0031].
MINO does not teach a pattern, conveying the first substrate to the second holder and the second substrate to the first holder to perform the respective measuring and stamping steps.
 	SUZ teaches an imprinter [Fig. 4 #110] and a controller (correction amount calculating apparatus) [Fig. 4 #140]. The controller of SUZ performs repeat imprinting steps as a means to correct incorrect parameters [Fig. 6 #S103; 0035-0040]. These parameters include determining a misalignment between a transcription pattern and a base pattern [0038] which is done by using overlay marks [0026-29] and a misalignment measurer [Fig. 4 #120; 0028]. The controller, its instructions, and the measurer are used to determine a correction amount to the force applied to the mold (by a template) according to the amount of deposited material (residual film thickness) and to create a database [0023; 0031-32]. The creation of the database using the respective devices is important to determine the correspondence relation of the residual film 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the measuring and repetition of imprinting steps of the controller of SUZ to the controller of MINO, to have replaced the measurers, and to have added the step of formation of the overlap marks of SUZ to the controller of MINO in order to be capable of producing a database to determine the correspondence relation of the residual film thickness at the time of the imprinting process and appropriate force to apply to the mold so as to reduce misalignment.  The Examiner understands that in the combination of MINO/SUZ, it would have been obvious to have had a repetition of the imprinting process in order to adjust misalignment and coating thickness [SUZ: Fig. 6 #S103-S106] and that repeated measurements and imprinting processes would occur for both the first and second substrates. 

MINO/SUZ does not teach the first substrate being conveyed to the second holder and the second substrate being conveyed to the first holder using a conveyor.
TAKA teaches a substantially similar imprinter to the one of MINO/SUZ [Fig. 1; 0027] where a mold is used to form a pattern on a substrate [Fig. 1 #50(A-B); 0027]. 
The imprinter has a first substrate holder [Fig. 2 #11A], a second substrate holder [Fig. 2 #11B], a detector to detect an alignment of the imprinting step (sensors that detect alignment using patterned features) [0051] and a controller (control computation unit) [Fig. 1 #70; 0050] to perform alignment corrections [0035-37; 0051]. The controller aligns a second substrate held while imprinting [0051-51] as a first pattern formation (an imperfect shot) [0050] to form the 
In TAKA, the wafers are transferred to different elements of the apparatus through conveyors rather than moving the holders themselves [Fig. 1 #60; 0027] and the conveyor is controlled by a controller [0057].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the switching of the holding unit of MINO/SUZ with the conveyors of TAKA as this would have amounted to a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 2, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches that the pattern (overlay marks that distinguish the transcription pattern and the base pattern) of the imprinting material on the first substrate using the controller [0026-30].

As for claim 3, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches that a mark is formed as part of the pattern on the first substrate (overlay) [0026-29] and the controller causes the detector to detect the mark of the imprinting material and the mark in the first substrate (as the detection on the first substrate would be done in the combination of MINO/SUZ/TAKA) [see claim 1].

As for claim 5, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the detection of a defect in the pattern of the imprinting material (by detecting a misalignment or a variation of residual film thickness which is not within the predetermined range, i.e. a defect) [Fig. 6 #S104 and S106; 0026-31].

As for claim 6, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the inspection of a thickness of a residual imprinting material layer (the coating amount of the residual film thickness) formed on the first substrate based on the pattern of the imprinting material detected by the detector [Fig. 6 #S103-105; 0026-30].

As for claim 7, MINO/SUZ/TAKA teach claim 6 and SUZ further teaches the controller causing the imprinter to obtain an amount of an imprinting material supplied (by changing the coating amount and coating position) [Fig. 6 #S105; 0037] to the first substrate based on the thickness of the residual imprinting material layer.

As for claim 14, MINO/SUZ/TAKA teach claim 1 and in the combination, the controller would detect the pattern of the imprinting material formed on the first substrate before the first substrate is conveyed out of the imprinter (as the measuring and detecting is done before the first or second wafer is conveyed out) [MINO: 0032].



As for claim 16, MINO/SUZ/TAKA teach claim 1 and SUZ further teaches the controller causing the detector to measure a relative position of an underlying pattern (the overlay marks) on the first substrate and the pattern of the imprinting material formed on the first substrate [0026-30].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minoda US 2012/0200006 hereinafter MINO (already of record), Suzuki et al (US 2013/0020741) hereinafter SUZ (already of record) and Takakuwa (US 2016/0009020) hereinafter TAKA, as applied to claim 1, further in view of Kanaya (US 2009/0004580) hereinafter KAN (already of record). 
As for claim 4, MINO/SUZ/TAKA teach claim 1 but does not necessarily detect foreign materials. 
	KAN teaches an apparatus that patterns a substrate [0001; 0008; 0206-207] wherein the detection device detects the pattern (surface state) and makes sure to take into account foreign substances in order to prevent measurement inaccuracy [0015].
.


Response to Arguments
	Applicant’s arguments and amendments filed 11/04/2020 have overcome the objections of claims 1, 5, and 10, and the rejection under 112(b) of claims 1-7, 10, and 14-20

Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
For both claims 1 and 10, the Applicant argues that the swapping of the substrates followed by the detection would not occur in the combination of MINO and SUZ. pp. 10-11
The Examiner respectfully disagrees. One of the key incorporations of SUZ is the use of the controller to perform repeated steps in order to create a database and in this way reduce misalignment [SUZ: Fig. 6 #S103-S106]. As the imprinting steps followed by measuring steps would be repeated in order to create the database, it is understood that in MINO/SUZ that this would comprise repeatedly forming imprinting patterns on the first and second substrates, swapping them, and then performing the measuring steps [MINO: 0031-32; SUZ: Fig. 6 #S103-S106]].

As for claim 10, Applicant argues that MINO does not teach a pattern forming step and a detection of a pattern in parallel. pp. 10-11.
The Examiner respectfully disagrees. MINO explicitly teaches that “the controller 8 causes the measuring instrument 23 to perform the alignment measurement for a second wafer 26 on the second wafer stage 22 near the second light irradiation unit 6 during a pattern forming step for forming a pattern on a first wafer 25 on the first wafer stage 21” [0032]. This shows that the pattern forming step and the detection of a pattern (in the respective combination of MINO/SUZ above). The Examiner agrees that SUZ does not teach the movement elements which is why MINO’s disclosure was employed [see the rejection of claim 10 above].

	As for claim 1, the Applicant argues that the pattern misalignment measuring device of SUZ would not be employed in MINO. p.11.
	The Examiner respectfully disagrees. Both MINO and SUZ perform alignments [MINO: 0031; SUZ: 0015]. The Examiner does agree that the alignment of SUZ occurs in what would be the first area [SUZ: Fig. 4 #110] but the Examiner also notes that the alignment of SUZ would be added to the alignment of MINO which occurs in what would be the second area [MINO: Fig. 3 #23; 0031-32]. As SUZ provides a means by which to improve alignment (by reducing misalignment), the ordinary artisan would have found it obvious to incorporate the alignment features of SUZ into MINO which means that the alignment features (including the detection) would be incorporated into the second area of MINO. 

As for claim 1, Applicant argues that TAKA does not teach the conveying of the substrates. 
	The Examiner respectfully notes that in MINO the substrates are switched between process areas [0031-32] even if not using a conveyor. As TAKA is a substantially similar imprinting apparatus to the one of MINO except for the way in which the substrates are moved around to different places (as MINO has the stages switch places while TAKA conveys between stages) the use of conveyors in place of movable states would have been a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712